

	

		IIA

		109th CONGRESS

		1st Session

		S. J. RES. 25

		IN THE SENATE OF THE UNITED STATES

		

			September 27, 2005

			Mr. Talent (for himself,

			 Mr. Allen, and Mr. Coleman) introduced the following joint

			 resolution; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		JOINT RESOLUTION

		Proposing an amendment to the Constitution

		  of the United States to authorize the President to reduce or disapprove any

		  appropriation in any bill presented by Congress.

	

	

		That the following article is

			 proposed as an amendment to the Constitution of the United States, which shall

			 be valid to all intents and purposes as part of the Constitution when ratified

			 by the legislatures of three-fourths of the several States within seven years

			 after the date of its submission by the Congress:

			

				—

					1.The President may reduce or

				disapprove any appropriation in any bill, order, resolution, or vote, which is

				presented to the President under section 7 of Article I.

					2.Any legislation that the

				President approves and signs, after being amended pursuant to section 1, shall

				become law as so modified.

						The President shall return those portions

				of the legislation that contain reduced or disapproved appropriations with

				objections to the House where such legislation originated.

						Congress may separately consider any

				reduced or disapproved appropriations in the manner prescribed under section 7

				of Article I for bills disapproved by the President.

						3.This article shall take effect

				on the first day of the first session of Congress beginning after the date of

				ratification.

					.

		

